EX-10.72.16

 
SECURED PROMISSORY NOTE
 
$10,000,000.00 December 19, 2008
 
 Chicago, Illinois
 


 
FOR VALUE RECEIVED, the undersigned, EMERITUS CORPORATION, a Washington
corporation; SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation; SW
ASSISTED LIVING, LLC, a Delaware limited liability company; SUMMERVILLE AT
HERITAGE PLACE, LLC, a Delaware limited liability company; SUMMERVILLE AT
BARRINGTON COURT LLC, a Delaware limited liability company; SUMMERVILLE AT
ROSEVILLE GARDENS LLC, a Delaware limited liability company; SUMMERVILLE 5 LLC,
a Delaware limited liability company; SUMMERVILLE 14 LLC, a Delaware limited
liability company; SUMMERVILLE 15 LLC, a Delaware limited liability company;
SUMMERVILLE 16 LLC, a Delaware limited liability company; and SUMMERVILLE 17
LLC, a Delaware limited liability company (on a joint and several basis,
collectively “Borrower” or individually each a “Borrower” as the context may
require, as determined by Lender), promise to pay to the order of VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership, or the holder hereof from
time to time (“Lender”), at such place as may be designated in writing by
Lender, the principal sum of TEN MILLION AND NO/100THS DOLLARS ($10,000,000.00),
with interest thereon as hereinafter provided.  This note (as amended,
supplemented, restated or replaced from time to time, this “Note”) is issued
pursuant to the terms of a Loan Agreement of even date herewith by and between
Borrower and Lender (said Loan Agreement, as same may be amended, restated or
modified from time to time, is referred to hereinafter as the “Loan
Agreement”).  All capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Loan Agreement.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN OR IN THE LOAN AGREEMENT WHICH MIGHT BE CONSTRUED TO
THE CONTRARY, BORROWER ACKNOWLEDGES AND AGREES THAT LENDER IS UNDER NO
OBLIGATION TO MAKE ANY ADDITIONAL ADVANCES HEREUNDER FOLLOWING THE INITIAL
ADVANCE.
 
Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and Loan Agreement as set forth in the Loan Agreement, and such
interest shall be due and payable as set forth in the Loan Agreement. All sums
owing hereunder are payable in lawful money of the United States of America, in
immediately available funds.
 
The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Maturity Date.  Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.
 
This Note is issued pursuant to the terms of a Loan Agreement and is secured by
and entitled to the benefits of, among other things, the Collateral
Documents.  In case an Event of  Default (as defined under any of the Loan
Agreement, the Collateral Documents, or any other Loan Document or Other Related
Document) shall occur and be continuing (any of the foregoing being an “Event of
Default” hereunder), the principal of this Note together with all accrued
interest thereon may, at the option of the holder hereof, immediately become due
and payable on demand; provided, however, that if any document related to this
Note provides for automatic
 

 
1

--------------------------------------------------------------------------------

 

acceleration of payment of sums owing hereunder, all sums owing hereunder shall
be automatically due and payable in accordance with the terms of that document.
 
Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable pursuant to the Loan
Agreement or any other Loan Document or Other Related Document, then to past-due
interest on the unpaid principal balance and the remainder to principal.
 
This Note may be prepaid upon those terms and conditions set forth in the Loan
Agreement.
 
If any payment of interest required hereunder or under any other Loan Document
or Other Related Document is not received by Lender on or before the fifth (5th)
day following the date such payment becomes due, Borrower shall pay to Lender a
late charge equal to five percent (5%) of the amount of such unpaid payment to
defray part of the increased cost of collecting late payments and the
opportunity costs incurred by Lender because of the unavailability of the
funds.  If such interest payment is not received by Lender on or before the
fifth (5th) day following the date when it becomes due, Borrower shall pay
interest on the entire outstanding principal balance of this Note at the Default
Rate from and after the date when the payment was due.
 
If any payment of principal required hereunder or under any other Loan Document
or Other Related Document, other than the repayment of the Loan Amount due on
the Maturity Date, is not received by Lender on or before the date such payment
becomes due, Borrower shall pay to Lender a late charge equal to five percent
(5%) of the amount of such unpaid payment to defray part of the increased cost
of collecting late payments and the opportunity costs incurred by Lender because
of the unavailability of the funds.  In addition to the late charge, Borrower
shall pay interest on the entire outstanding principal balance of this Note at
the Default Rate from and after the date when the payment was due.
 
Effective immediately upon the occurrence of any Event of Default other than
default in the payment of interest or principal as described in the preceding
two paragraphs, the balance of this Note then outstanding shall bear interest at
the Default Rate (based on a 360-day year and charged on the basis of actual
days elapsed).  In addition, all other amounts due Lender (whether directly or
for reimbursement) under this Note, the Loan Agreement or any of the other Loan
Documents or Other Related Documents, if not paid when due or, in the event no
time period is expressed, if not paid within five (5) days after written notice
from Lender that the same has become due, shall also bear interest thereafter at
the Default Rate.
 
If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents or Other Related Documents as a
consequence of any Event of Default or any default, event or condition that,
with notice or the passage of time or both, could become an Event of Default or
is engaged by Lender in connection with any request by Borrower for any consent
or approval by Lender that is required under this Note or any other Loan
Document or Other Related Document, with or without the filing of any legal
action or proceeding, then Borrower shall pay to Lender immediately upon demand
all third party
 

 
2

--------------------------------------------------------------------------------

 

attorneys’ fees and expenses actually incurred, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance owing hereunder as if such attorneys’ fees and expenses
had been added to the principal.
 
No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or any of the other Loan Documents or Other Related
Documents shall constitute a waiver of any other breach, default or failure of
condition under this Note, the Loan Agreement or any of the other Loan Documents
or Other Related Documents or the obligations secured thereby.  A waiver of any
term of this Note or any of the other Loan Documents or Other Related Documents
or of any of the obligations secured thereby must be made in writing and shall
be limited to the express written terms of such waiver.  In the event of any
inconsistencies between the terms of this Note and the terms of any other
document related to the loan evidenced by this Note, the terms of this Note
shall prevail.
 
Except as otherwise provided in the Loan Agreement, Borrower expressly waives
present­ment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note.  In addition, Borrower expressly agrees that this Note and any
payment coming due hereunder may be extended from time to time without in any
way affecting the liability of any party hereunder.
 
Time is of the essence with respect to every provision hereof.  This Note shall
be construed and enforced in accordance with the laws of the State of Illinois,
except to the extent that federal laws preempt the laws of the State of
Illinois, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any federal or State court within the State of
Illinois having proper venue and also consent to service of process by any means
authorized by Illinois or federal law.  Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be to reasonable out-of-pocket
fees and expenses and to include all reasonable fees and expenses of any other
experts or consultants, but not of in-house or staff attorneys.
 
All agreements between Borrower and Lender (including, without limitation, this
Note and the Loan Agreement, and any other documents securing all or any part of
the indebtedness evidenced hereby) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law.  If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.
 

 
3

--------------------------------------------------------------------------------

 

Lender is authorized to make, from time to time and based upon Lender’s records,
notations on its records as to the date and amount of each payment of principal
and interest received by Lender, the principal balance of this Note, and the
date to which interest has been paid.  In the absence of evidence established by
Borrower to the contrary or manifest error, all such notations shall be
conclusively presumed to be accurate.
 
Unenforceability of any provision or any application of any provision of this
Note in any jurisdiction shall not affect the enforceability of such provision
or such application in any other jurisdiction or of any other provision or any
other application of any provision of this Note.
 
Borrower acknowledges and agrees that the Borrower shall be personally liable,
on a joint and several basis, for any and all of the obligations arising under
this Note.  No person or entity shall be a mere accommoda­tion maker, but each
shall be primarily and directly liable hereunder.
 
Any notice, demand, request, consent, approval and other communication which
either party hereto may be required or may desire to give hereunder shall be
governed by Section 10.8 of the Loan Agreement.
 
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS OR OTHER RELATED
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER.   EACH OF
BORROWER AND LENDER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE NEGOTIATION
AND SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL.  EACH OF BORROWER AND LENDER FURTHER ACKNOWLEDGES THAT
(i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER,
(ii) THIS WAIVER HAS BEEN REVIEWED BY IT AND ITS COUNSEL AND IS A MATERIAL
INDUCEMENT FOR THE OTHER PARTY(IES) HERETO TO ENTER INTO THE LOAN DOCUMENTS OR
OTHER RELATED DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF
THE LOAN DOCUMENTS AND OTHER RELATED DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Note, or caused
this Note to be executed by its duly authorized representative, as of the date
first above written.
 


 
EMERITUS CORPORATION,
a Washington corporation






By: /s/ Eric Mendelsohn
Name:                      Eric Mendelsohn
Its:           Senior Vice President Corporate
Development






SUMMERVILLE SENIOR LIVING, INC.,
a Delaware corporation






By: /s/ Eric
Mendelsohn                                                                                     
Name:                      Eric Mendelsohn
Its:           Senior Vice President Corporate
Development






SW ASSISTED LIVING, LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC


Each of which entities is a Delaware limited liabilitycompany


By:           Summerville Senior Living, Inc., a Delaware
corporation, its Sole Member






By: /s/ Eric
Mendelsohn                                                                           
Name:                      Eric Mendelsohn
Its:           Senior Vice President Corporate
Development


 
S - 1

--------------------------------------------------------------------------------

 


SUMMERVILLE 5 LLC
SUMMERVILLE 14 LLC
SUMMERVILLE 15 LLC
SUMMERVILLE 16 LLC
SUMMERVILLE 17 LLC


Each of which entities is a Delaware limited liabilitycompany


By:           Summerville Investors, LLC, a Delaware limited
liability company, each of their Sole Member


By:           Summerville Senior Living, Inc.,
a Delaware corporation,
its Sole Member






By: /s/ Eric
Mendelsohn                                                                           
Name:                      Eric Mendelsohn
Its:           Senior Vice President Corporate
Development






SUMMERVILLE AT HERITAGE PLACE, LLC,
a Delaware limited liability company


By:           Summerville at Cobbco, Inc.,
a California corporation,
its Sole Member






By: /s/ Eric Mendelsohn ______________
Name: Eric Mendelsohn
 
Title:
Senior Vice President Corporate Development





 


 


 

 
S - 2

--------------------------------------------------------------------------------

 
